Title: [Diary entry: 7 February 1786]
From: Washington, George
To: 

Tuesday 7th. Thermometer at 34 in the Morning— at Noon and 54 at Night. Morning clear & very pleasant, as it continued to be all day. Wind Southerly, but not fresh. Mrs. Washington, Kitty Washington, Miss Ramsay, Mr. Shaw and myself went to Colo. McCartys to the funeral of Mrs. Peers (one of his daughters). I took my ferry & dogue run plantations in the way. We returned home to dinner—after which Doctor Griffith came in and my overseer from the Plantation on Rappahannock.